per curiam:
El apelante fue convicto de guiar bajo los efectos de bebidas embriagantes. La prueba de cargo consis-tió en los testimonios de los policías Benito Orlando y Pascual Cordero, quienes detuvieron al apelante al notar que guiaba dando zig-zags en la carretera. El primero declaró que el apelante conducía dando zig-zags, que al ser detenido éste no pudo sacar su cartera del bolsillo y que hubo que ayudarlo a salir del vehículo. El segundo declaró que el apelante expedía un fuerte olor a licor, que tuvo que ayudarlo a bajar del vehículo, que se tambaleaba y que no pudo conseguir la licen-cia de conducir. El apelante declaró en el juicio que se había tomado tres o cuatro cervezas.
La posición del apelante es que el testimonio de Orlando no estableció el delito, y que habiendo el fiscal renunciado al testimonio de Cordero, por entender que era *692prueba acumulativa, constituyó error que el tribunal, motu proprio, con la objeción del apelante, llamara a declarar a Cordero.
No tiene razón el apelante. La jurisprudencia y los tratadistas son casi unánimes en cuanto a que los tribunales tienen facultad inherente para, a instancia propia, llamar testigos en adición a los que las partes opten por presentar, para que declaren en un juicio. La función de los tribunales es hacer justicia y para hacerla necesitan conocer lo más posible la verdad de los hechos. Los acusados no tienen un interés creado en la ignorancia de los hechos del juez. Véase United States v. Ramos, 291 F.Supp. 71, 74 (1968); People v. Shelton, 57 N.E.2d 473 (1944); Young v. United States, 107 F.2d 490 (1939); Anno.: “Calling Witness by Courts,” 67 A.L.R.2d 538; 2 Wharton, Criminal Evidence, 12ma. ed., pág. 717; 9 Wigmore, On Evidence, 3ra. ed., Sec. 2484; McCormick, Handbook of the Law of Evidence (1954) pág. 14: Nota: Judge’s Duty to Call Witnesses, 58 Yale L.J. 183. Dicha facultad es más patente en un caso como el de autos en que se trata de uno de los testigos denunciantes, que ya está ante y bajo las reglas del tribunal.

Se confirmará la sentencia dictada en 26 de enero de 1968, por el Tribunal Superior, Sala de Ponce, en este caso.

El Juez Presidente Señor Negrón Fernández no intervino. El Juez Asociado Señor Santana Becerra concurre en el resultado sin opinión.